 Case 3:20-cv-01250-G-BN Document 11 Filed 06/16/20             Page 1 of 2 PageID 48



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




JASON ALLEN BLAKE, #061998,                   )
                                              )
              Plaintiff,                      )
                                              )             CIVIL ACTION NO.
VS.                                           )
                                              )             3:20-CV-1250-G-BN
ELMER TANNER, Sheriff, Navarro                )
County, and NAVARRO COUNTY                    )
CRIMINAL JUSTICE CENTER                       )

              Defendants.




        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       Plaintiff may therefore file an amended complaint within 14 days of the date of

this order. His failure to do so will result in the dismissal of this action with prejudice

without further notice.
 Case 3:20-cv-01250-G-BN Document 11 Filed 06/16/20   Page 2 of 2 PageID 49



      SO ORDERED.

June 16, 2020.

                                  ________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
